Citation Nr: 0206092
Decision Date: 06/11/02	Archive Date: 08/16/02

DOCKET NO. 95-19 101               DATE JUN 11, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to an initial disability rating higher than 10 percent
for allergic rhinitis with chronic sinusitis.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1979 to July 1987. This
matter comes before the Board of Veterans' Appeals (Board) on
appeal from a decision of May 1994 by the Department of Veterans
Affairs (VA) Waco Texas, Regional Office (RO) which granted service
connection for allergic rhinitis with chronic sinusitis, and
assigned a 10 percent disability rating for the disorder effective
from January 28, 1993. A hearing was held at the RO in May 1997
before the undersigned acting Member of the Board.

While this matter was pending at the Board, the veteran submitted
additional evidence on May 31, 2002. This evidence was either
duplicative of evidence in the file or not pertinent to the current
appeal. A remand is not necessary for its consideration by the RO
in the first instance. 38 C.F.R. 20.1304 (2002).

Because the appeal for a higher evaluation arises from the rating
decision which established service connection for the disability
and assigned the initial disability evaluation, the entire rating
period is to be considered including the possibility of staged
ratings; that is, separate ratings for separate periods of time
based on the facts found. See Fenderson v. West, 12 Vet. App. 119
(1999). The issue has been characterized accordingly.

FINDINGS OF FACT

1. All evidence necessary for the proper review of this appeal has
been obtained.

2. The allergic rhinitis with chronic sinusitis is no more than
moderate in degree.

3. The disorder is not productive of more than one or two
incapacitating episodes per year of sinusitis requiring prolonged
(lasting four to six weeks) antibiotic treatment, or three to six
non-incapacitating episodes per year of sinusitis characterized by
headaches, pain, and purulent discharge or crusting.

2 -

CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for
allergic rhinitis with chronic sinusitis are not met. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 4.96, Diagnostic Codes 6510-6514 (1996
& 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 1 14 Stat. 2096 (2000). The Act
is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. The new law eliminates the
concept of a well-grounded claim, and redefines the obligations of
VA with respect to the duty to assist claimants in the development
of their claims. First, VA has a duty to notify the appellant and
his representative, if represented, of any information and evidence
needed to substantiate and complete a claim. 38 U.S.C.A. 5102 and
5103 (West Supp. 2001). Second, VA has a duty to assist the
appellant in obtaining evidence necessary to substantiate the
claim. 38 U.S.C.A. 5103A (West Supp. 2001).

VA has promulgated revised regulations to implement these changes
in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a)). The
intended effect of the new regulations is to establish clear
guidelines consistent with the intent of Congress regarding the
timing and the scope of assistance VA will provide to a claimant
who files a substantially complete application for VA benefits, or
who attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently revised
implementing regulations have been fulfilled with respect to the
claim for a higher rating. The veteran was provided adequate notice
as to the evidence needed to substantiate his

3 -

claim. The Board concludes that the discussions in the rating
decision, the statement of the case (SOC), the supplemental
statements of the case (SSOCs), and letters sent to the veteran
informed him of the information and evidence needed to substantiate
the claims and complied with VA's notification requirements. The RO
also supplied the veteran with the applicable regulations in the
SOC and SSOCS. The VA has no outstanding duty to inform the
appellant that any additional information or evidence is needed.

The Board also finds that all relevant facts have been properly
developed, and that all evidence necessary for equitable resolution
of the rating issue has been obtained. The veteran has had two
hearings. All relevant evidence identified by him was obtained and
considered. The claims file contains his service medical records.
The post-service treatment records have also been obtained. The
veteran has been afforded disability evaluation examinations by the
VA to assess the severity of his disability. With regard to the
adequacy of the examinations, the Board notes that the examination
reports reflect that the examiners recorded the past medical
history, noted the veteran's current complaints, conducted
examinations, and offered appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all reasonable
efforts were made by the VA to obtain evidence necessary to
substantiate the veteran's claim. The Board finds that the
examination reports coupled with the other evidence of record
provide sufficient information to adequately evaluate the veteran's
claim. Therefore, no further assistance to the veteran with the
development of evidence is required.

In the circumstances of this case, a remand to have the RO take
additional action under the new Act and implementing regulations
would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App.
540, 546 (1991) (strict adherence to requirements in the law does
not dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

4 -

(remands which would only result in unnecessarily imposing
additional burdens on the VA with no benefit flowing to the veteran
are to be avoided). The VA has satisfied its obligation to notify
and assist the veteran in this case. Further development and
further expending of VA's resources is not warranted. Taking these
factors into consideration, there is no prejudice to the veteran in
proceeding to consider the claims on the merits. See Bernard v.
Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity in civil occupations. See 38 U.S.C.A. 1155.
Separate diagnostic codes identify the various disabilities. The
veteran's disability may be rated under Diagnostic Codes 6510
through 6514. The Board notes that by regulatory amendment
effective October 7, 1996, substantive changes were made to the
schedular criteria for evaluating diseases of the respiratory
system, as set forth in 38 C.F.R. 4.97. See 61 Fed. Reg. 46720-
46731 (1996). Where law or regulations change while a case is
pending, the version most favorable to the claimant applies, absent
congressional intent to the contrary. See Karnas v. Derwinski, 1
Vet. App. 308, 312-313 (1991). Accordingly, the Board will consider
the veteran's claim under both the old and the new criteria.

Under the old rating criteria, a noncompensable rating is warranted
where there are only X-ray manifestations, or where there are only
mild or occasional symptoms. A 10 percent rating is warranted where
the sinusitis is moderate in degree, with symptoms such as
discharge or crusting or scabbing, and infrequent headaches. A 30
percent rating is warranted if the sinusitis is severe, with
frequently incapacitating recurrences, severe and frequent
headaches, purulent discharge or crusting reflecting purulence. A
50 percent rating is warranted where the sinusitis is postoperative
following a radical operation, with chronic osteomyelitis requiring
repeated curettage, or severe symptoms after repeated operations.

The new rating criteria provide that where the disorder is detected
by X-ray only, a noncompensable rating is warranted. Where there
are one or two incapacitating episodes per year of sinusitis
requiring prolonged (lasting four to six weeks)

- 5 - 

antibiotic treatment, or three to six non-incapacitating episodes
per year of sinusitis characterized by headaches, pain, and
purulent discharge or crusting, a 10 percent rating is warranted.
An incapacitating episode of sinusitis means one that requires bed
rest and treatment by a physician.

Where there are three or more incapacitating episodes per year of
sinusitis requiring prolonged (lasting four to six weeks)
antibiotic treatment, or more than six non-incapacitating episodes
per year of sinusitis characterized by headaches, pain, and
purulent discharge or crusting, a 30 percent rating is warranted.
Following radical surgery with chronic osteomyelitis, or when there
is near constant sinusitis characterized by headaches, pain and
tenderness of the affected sinus, and purulent discharge or
crusting after repeated surgeries, a 50 percent rating is
warranted.

The Board has considered the full history of the veteran's service-
connected sinusitis disorder. The veteran's service medical records
show that he was treated on several occasions for complaints
pertaining to his sinuses. For example, a record dated in December
1979 shows that the veteran reported having sinus congestion for
five days. On examination, his throat was reddened with a post
nasal drip. The assessment was sinus congestion.

The veteran applied for disability compensation for sinus problems
in January 1993. The RO initially denied that claim, but later, in
a decision of May 1994, a hearing officer granted service
connection for sinusitis with allergic rhinitis. In a decision
issued later in May 1994, the RO assigned a 10 percent initial
disability rating for the disorder, effective from January 28,
1993. The veteran appeals that rating decision.

The evidence relevant to the severity of the sinusitis from January
28, 1993 to the present date includes a VA medical treatment record
dated in January 1993 which shows that the veteran had recurring
sinus infections. The diagnostic impression was acute paranasal
sinusitis. An antibiotic was prescribed. A VA ear, nose and throat
consultation report dated in April 1993 shows that the veteran
reported having had sinus trouble since 1980. He said that he had
episodes of his eyes

6 -

running, his nose running, and facial pressure. On examination, his
nose had a deviated septum. The diagnoses were allergic rhinitis,
deviated septum, and cerumen impaction. Medications were
prescribed.

A hearing transcript contains testimony given by the veteran at the
RO during a hearing held in March 1994. He reported that he
developed sinus problems during service due to exposure to
irritants such as chemical cleaning solvents, burning fuel oil, and
exposure to insulation on ships. He said that he sometimes woke up
in the middle of the night and could not breathe due to congestion.
He said that he had received treatment for his sinuses since
separation from service, but that he did not take medication on a
continuing basis. He said that the problem was mostly that he had
heavy congestion.

The report of a nose and sinus examination conducted by the VA in
April 1994 shows that the veteran gave a history of having trouble
with sinusitis since 1981 or 1982. He described discomfort across
the frontal area which coincided with the sinus locations. He said
that he took some Vick's over-the-counter medication, and
prescription drugs. He said that the left nostril blocked easily,
and he had been told that it was partially obstructed. On physical
examination, the passages of the nose were somewhat narrowed, and
there was excess secretion present in both sides. The secretions
were a pale yellow in color. The throat was clear. The diagnoses
were (1) allergic rhinitis, and (2) chronic frontal sinusitis.

A VA radiology report dated in April 1994 shows that a sinus series
was interpreted as showing that the paranasal sinuses appeared
normally aerated without evidence of mass, fluid level or osseous
abnormality.

A VA treatment record dated in September 1994 shows that the
veteran's main complaint was of having back pain. He also reported
that he had chronic sinus drainage with some frequent headaches and
frequent upper respiratory infections. He said that the only
medications that he used were over-the-counter antihistamines. On
examination, the ears, nose and pharynx were normal. He reportedly
had no active disease at that time and it did not look like he
would need any chronic

7 -

follow-up. A VA treatment record dated in April 1995 shows that the
veteran reported that he had a sinus infection and needed an
antibiotic. A second VA record of the same date shows that the
veteran complained of yellowish nasal drainage for three days, with
no fever or chills. The assessment was probably allergic rhinitis
but cannot rule out early infection. Medications were prescribed.

In his substantive appeal form of June 1995, the veteran reported
that stress in service had resulted in chronic allergic reactions.

A VA treatment record dated in April 1996 shows that the veteran
reported having nasal congestion. He said that he had a runny
yellowish discharge, sinus tenderness, a mild earache, an itchy
sore throat, and watery eyes. The symptoms had been present two
days. He reportedly had a past history of chronic sinusitis. On
examination, the eyes had injected conjunctiva, the nose had
bulging mucosa, and the throat was slightly erythematous. The neck
was mildly tender, and the sinus had mild maxillary tenderness. The
assessment was (1) stable 41 year old man, and (2) chronic
sinusitis. Medications were prescribed including Amoxicillin and a
nasal spray. A VA record dated in February 1997 shows that the
veteran had an upper respiratory infection with a cough. He also
reported left maxillary sinusitis. X-rays of the chest and sinuses
were both negative. Medications were prescribed. A VA radiology
report dated in February 1997 shows that sinus X-rays showed there
was no evidence of thickening of the lining membrane. The
impression was negative paranasal sinus examination.

A VA ear, nose and throat consultation sheet dated in February 1997
shows that the veteran had a seventeen year history of allergic
rhinitis which started in the military and reportedly had worsened
over the years. He complained of nasal congestion, clear
rhinorrhea, and post nasal drip, and facial pressure. The diagnoses
were allergic rhinitis and chronic sinusitis.

The veteran testified before the undersigned acting Member of the
Board at a hearing held at the RO in May 1997. He said that he had
chronic reactions and they interfered with his daily activities. He
said that he sometimes had to miss school

- 8 -

and work. He also reported having really bad headaches which
required him to lay down until they went away. He reported that the
headaches occurred two to three times per week. He said that he had
been given several medications, including a decongestant and a
steroid inhaler. He said that his sinus infections were getting
more frequent, but that he usually waited a week or so before going
to the VA to get treatment because the VA clinic was pretty crowded
and the infection mig-'n-'t subside. He said that he had been
treated with antibiotics for anywhere from one to two weeks. He
also said that he had been given treatment with antibiotics three
to five times per year. He said that he had a lot of drainage which
was sometimes clear, indicating that it was due to allergies, and
was sometimes green, indicating that it was due to an infection.
The veteran also expressed his belief that psychological stress
from service had added to the frequency of the attacks, but he
clarified that he was not seeking service connection for a
psychiatric disorder. He indicated that his sinus problems
continued all year round. He said that his last attack had been
about two weeks ago, and had lasted about four days. He also
reported that about a month earlier he had been out of school and
off work for two weeks.

The report of a mental examination conducted by the VA in July 1997
shows that the veteran indicated that he had attacks of rhinitis
and allergic reactions in times of stress. He also reported having
stress headaches in stressful situations. Following examination,
the impression was (1) cyclothymia, mild, and (2) somatization
disorder.

A VA ear, nose and throat consultation report dated in July 1997
shows that the veteran complained of intermittent rhinorrhea
without fever or chills. There were no complications of sinusitis.
He reportedly got relief with Beconase. On examination, the nares
had mild turbinate edema. The assessment was allergic rhinitis. It
was noted that a CT would be required to substantiate his claim
that he had chronic sinusitis and headaches.

A VA radiology report dated in August 1997 shows that a CT scan of
the veteran's sinuses and face was interpreted as showing that the
impression was incidental note

- 9 -

of right middle turbinate concha bullosa which is a normal variant.
Normal pneumatization of the nasal sinuses and normal OMU'S.

A VA treatment record dated in August 1997 indicates that the
veteran had a history of intermittent nasal congestion. A CT of the
sinuses had been negative. The assessment was normal exam. Symptoms
consistent with AR [allergic reaction].

A VA treatment record dated in September 1997 shows that the
veteran again complained of sinus problems and a cold, and said
that he was wheezing sometimes. On examination, the sinuses were
slightly tender. The assessment was sinusitis. Medication was
prescribed. A record dated in November 1997 contains similar
information.

A letter from the veteran to a former employer dated in October
1997 indicates that he resigned from a job due to chronic allergic
rhinitis, sinusitis, and stress. He stated that dust and mold in
the workplace was instigating health problems.

A VA treatment record dated in November 2000 shows that the veteran
reported complaints of having a sinus infection, and said that he
thought that he had the flu. He reportedly had a cough, sweats, and
sputum production with yellowish nasal drainage. On examination,
his temperature was 97.7 degrees. Examination revealed nasal
drainage and congestion. The oropharynx had mild erythema. The
diagnosis was upper respiratory infection. It was recommended that
he use a saline gargle, a saline nasal spray, and take
Azyrthromycin for five days.

A VA record dated in January 2001 shows that the veteran complained
of having a sinus infection, and said that he was blowing out green
material. Examination revealed that the nasal mucosa were boggy,
and he was tender over the sinuses. X- rays showed bilateral
maxillary sinusitis, more prominent on the left. The assessment was
sinusitis. Medication was prescribed including Levofloxin, Afrin
nasal spray, and Robitussin. A VA record dated in May 2001 shows
that he complained of having a cold and congestion and had been
coughing up yellow for a

10- 

day. Examination was positive for sinus tenderness. The assessment
was sinusitis. He was given prescriptions for nasal saline and
Amoxil for 10 days.

A letter dated in January 2001 from the veteran's wife is to the
effect that the veteran is disabled due to reckless and self
destructive behavior due to psychiatric symptoms. The letter does
not contain any mention of the sinusitis.

A VA medical record dated in August 2001 shows that the veteran was
service- connected for chronic sinusitis at 10 percent and was
asking for an increase. He complained of post nasal drainage and
congestion, and indicated that he had approximately three bouts of
sinusitis per year. ENT examination revealed both tympanic
membranes to be clear. Examination of the nose revealed no mucopus
in the nose or nasopharynx. There was no swelling involving the
middle or inferior turbinates. Nasopharynx was clear. The diagnosis
was history of chronic pansinusitis and possible history of
recurrent sinusitis. The examiner noted that, in light of the fact
that the veteran was requesting an increased rating, he was going
to have a CT scan of the sinuses done to determine the extent, if
any, of sinusitis. He noted that he could not conceive of an
association which could be present between the veteran's
psychiatric problems and possible sinusitis.

The report of a maxillofacial CT scan conducted by the VA in August
2001 shows that the veteran had a history of chronic recurrent
sinusitis. He was requesting an increased rating. The CT scan was
interpreted as showing that the paranasal sinuses were clear. The
osteomeatal units were clear. There were no fluid collections, bone
thickening, or bone destruction. The nasal cavity was unremarkable.
The impression was clear paranasal sinuses.

In an addendum report dated in August 2001, the VA physician noted
that the veteran's CT scan of the sinuses was read as showing
"COMPLETELY NORMAL PARANASAL SINUSES" [emphasis in the original
record]. Therefore, it was the physician's opinion that no evidence
of sinusitis existed. He stated that not only was there no
justification for an increase in compensation, but he could see no
reason for not reducing the current 10 percent rating for sinusitis
to zero percent.

- 11 -

After considering all of the evidence, the Board finds that the
sinusitis is no more than moderate in degree, with discharge or
crusting or scabbing, and infrequent headaches. Severe sinusitis
with frequently incapacitating recurrences, severe and frequent
headaches, purulent discharge or crusting reflecting purulence has
not been shown. The Board also finds that the disorder is not
productive of more than one or two incapacitating episodes per year
of sinusitis requiring prolonged (lasting four to six weeks)
antibiotic treatment, or three to six non-incapacitating episodes
per year of sinusitis characterized by headaches, pain, and
purulent discharge or crusting. An incapacitating episode is one
which requires bedrest, and the objective medical evidence does not
support a conclusion that the disorder is severe enough to warrant
such a situation. A need for bedrest was not noted or recommended
in the veteran's treatment records.

With respect to whether there are more than three to six non-
incapacitating episodes per year with symptoms of headaches, pain,
purulent discharge and crusting, the Board notes that although the
veteran has reported that his sinusitis results in episodes of
headaches and purulent discharge which occur frequently, the VA
treating physician in July 1997 indicated that a CT scan would be
required to substantiate his claim that he had chronic sinusitis
and headaches. The CT scans in August 1997 and August 2001,
however, demonstrated that sinusitis was not actually present
during those periods he reports such complaints.

The disorder does not appear to have changed significantly during
this initial rating period so as to warrant a staged rating. See
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The symptoms,
as is reflected in his treatment records, have been consistent over
time. The Board also notes that the only medical opinion of record
regarding whether a higher rating is warranted, namely the VA
opinion dated in August 2001, weighs against the claim.
Accordingly, the Board concludes that the criteria for an initial
disability rating higher than 10 percent for sinusitis are not met
under either the old or the new schedular criteria.

12 -

The veteran has alleged that his service-connected sinusitis has
resulted in lost time from work and school, and has required that
he quit a job. Therefore, the potential application of various
provisions of Title 38 of the Code of Federal Regulations have been
considered to determine if an extra-schedular rating is warranted.
The Board finds, however, that the record does not present such "an
exceptional or unusual disability picture as to render impractical
the application of the regular rating schedule standards." 38
C.F.R. 3.321(b)(1). In this regard, the Board finds that there has
been no showing by the veteran that his service-connected
disabilities have resulted in marked interference with employment
or necessitated frequent periods of hospitalization. He has not
been hospitalized for the disorder. There has also been no
objective evidence submitted that the veteran is unemployable or
has lost substantial time from work due to his service-connected
disability. The veteran's physicians have never given an opinion
that he should refrain from working due to the disorder. Under
these circumstances, the Board finds that the veteran has not
demonstrated marked interference with employment so as to render
impractical the application of the regular rating schedule
standards. In the absence of such factors, the Board finds that
criteria for submission for assignment of an extra-schedular rating
pursuant to 38 C.F.R. 3.321(b)(1) are not met. See Bagwell v.
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218,
227 (1995).

ORDER

An initial disability rating higher than 10 percent for allergic
rhinitis with chronic sinusitis is denied

MICHAEL A. PAPPAS 
Acting Member, Board of Veterans' Appeals

13 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

 - 14 -



